Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 14/903904 application originally filed January 8, 2016.
Amended claims 1-4, 6-11, 13, 16 and 18, filed February 22, 2021 are pending and have been fully considered.  Claims 5, 12, 14, 15 and 17 have been canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11, 13, 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarman et al. (US 4,289,625) hereinafter “Tarman” in view of Gitschel et al. (US 8,632,024) and Hall et al. (US 2009/0239279) hereinafter “Hall”.
Regarding Claims 1-4, 6-9, 11, 13, 16 and 18-20
	Tarman discloses in the abstract and Figure 1, a hybrid bio-thermal gasification process for improved carbonaceous gasification.

    PNG
    media_image1.png
    415
    639
    media_image1.png
    Greyscale

	Tarman discloses in Figure 3 and column 5 lines 23-51, thermal gasifier 30 is operated under elevated temperature conditions to gasify a substantial portion of the biological residues, usually at temperatures of about 1200 to about 1800°F. Thermal energy for the thermal gasifier may be obtained by utilization of a portion of the product gases of the biological digester and/or product gases of the thermal gasifier. The thermal gasification may be carried out in a single or multiple stage gasifier under conditions of pressure and residence time to gasify a substantial portion of the carbonaceous material in the biological residue, greater than 50 weight percent and preferably greater than 75 weight percent.  Generally, residence times in the thermal gasifier in the order of about 3 to 60 minutes are suitable.
	Tarman discloses in column 5 lines 3-15, at least a portion of produced gases from thermal gasifier 30 may be fed to biological anaerobic digester 10 or ammonia synthesis means 50 or may be withdrawn from the process system for use as fuel gas. 
	Tarman discloses in column 4 lines 38-49, the biological digester 10 may be of any configuration suitable for anaerobic production of methane containing gas and may comprise multiple stage digesters with the supernatant from a sedimentation stage being recycled to the may contain hydrogen, carbon dioxide, and carbon monoxide may be provided to biological digester 10 from thermal gasifier 30 and, if desired, from conversion of product gas of biological digester 10 by steam-methane reformer 95 as shown in FIG. 3. 
	Tarman discloses in column 6 lines 1-6, the thermal energy transfer (produced gases) from thermal gasifier 30 to biological digester 10 and to dewatering means 80 may be by any heat exchanger means known to the art. Details and materials of construction for use in the process of this invention will be apparent to those skilled in the art due to it is known in the art to use heat exchangers for heating or cooling.
	Tarman discloses in column 5 lines 3-15, at least a portion of produced gases from thermal gasifier 30 may be fed to biological digester 10 or ammonia synthesis means 50 or may be withdrawn from the process system for use as fuel gas. It is desirable to remove deleterious aromatics or higher hydrocarbons and sulfur containing compounds from such product gases as shown by liquid recovery means 92 and purification means 94 in FIG. 2 and purification means 40 in FIG. 3. 
	Tarman discloses in columns 6-10 and Examples, disclose the gas has a carbon content of greater than 25 weight percent.
	Tarman discloses in column 3 lines 10-47, the term "biological feed" as used in this description and the appended claims includes plant material which may be of terrestrial or aquatic origin, peat and organic waste which includes all types of organic refuse including sewage sludge, animal waste, municipal waste, industrial waste, forestry waste, agricultural waste, and the like. The term "carbonaceous" includes biological feeds, biological digester residue and thermal gasification residue. Plant material may include any of the organisms of the 
	It is to be noted, Tarman discloses a mixed stream of waste comprising municipal waste and biomass but fails to specifically disclose that plastic and biomass are present in the stream added to the anaerobic digester.  However, it is known in the art to add a mixed stream of renewable material and refuse, as taught by Gitschel.
	Gitschel discloses in column 6 and 7, the addition of a mixed stream comprising paper, wood, plastics, food material, animal material, food waste, and etc. are added to an anaerobic digester as a feedstock source that aids in the production of biogas.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use various types of materials, including biomass and plastics, as a feedstock for a anaerobic digester, as taught by Tarman and Gitschel, in order to produce an increase in biogas from the anaerobic digester.  

Hall specifically teaches in the abstract, a biomass conversion system.  Hall discloses in paragraph 0045, while many embodiments gasify and/or pyrolyze residual biomass, it may be also advantageous to gasify and/or pyrolyze raw (virgin) biomass to produce heat and/or production gasses for use in the fuel conversion subsystem. The gasification and/or pyrolysis or raw biomass may be used to supplement the heat and production gasses produced through the gasification and/or pyrolysis of residual biomass. Additionally, because anaerobic digestion and fermentation processes can require a few weeks of digestion time, it may be necessary to gasify and/or pyrolyze raw biomass directly to mixed hydrocarbon gasses to maintain production levels during start-up, or in the event the anaerobic microorganism population unexpectedly collapses.  Tarman further teaches in paragraph 0042, the gasification/pyrolysis subsystems may entail any number of known methods suitable for converting residual biomass to heat and product gases by thermalyzing the residual biomass at high temperatures. Certain gasification and pyrolysis processes of the disclosure may alternatively be referred to generally as thermolysis processes, i.e., the breaking of chemical bonds with heat. Pyrolysis typically involves the conversion of residual biomass to pyrolysis gas and/or pyrolysis oil and char, by the thermal decomposition of the residual biomass in the absence of oxygen. Pyrolysis typically takes place at a temperature of 300-600°C. The pyrolysis gas may comprise a mixture of alkanes and alkenes, such as ethane, ethylene, propane, propylene, with some residual decomposition gases, including amines, sulfides, and halides. The pyrolysis gas may be directly injected into the fuel conversion 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use gasification and/or pyrolysis to produce condensable and non-condensable vapor gases that are used in the conversion system of biomass, as taught by Tarman and Hall.  The motivation to do so is to gasify and/or pyrolyze residual biomass to produce heat and/or production gasses for use in the system, maintain production levels during start-up and decrease the event of the anaerobic microorganism population unexpectedly collapsing (see paragraph 0045 of Hall).


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tarman et al. (US 4,289,625) hereinafter “Tarman” in view of Gitschel et al. (US 8,632,024) and Hall et al. (US 2009/0239279) hereinafter “Hall” and further in view of Mazanec et al. (US 9,534,174) hereinafter “Mazanec".
Regarding Claim 10
	Tarman modified by Hall discloses the method of claim 1 and further teaches on page 10 lines 10-13 that the feedstock is usually pretreated but fails to specifically teach the pre-treatment includes heating the feedstock with a medium at a higher temperature than the temperature used during pyrolysis, as presently claimed in claim 10 of the present invention.
However, Mazanec discloses catalytic pyrolysis of biomass, wherein the biomass is pretreated through drying the feedstock in order to reduce the moisture content or removing water.  Mazanec discloses in column 4 lines 1-15, the feedstock is dried at temperatures of at least 80C and at extremely high temperatures the feedstock is dried under vacuum operations.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-11, 13, 16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any of the newly applied combination of reference(s) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LATOSHA HINES/
Primary Examiner, Art Unit 1771